DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The current office action is a second non-final office action responsive to Applicant’s responses filed 04/19/2022. 
Claim 1 element “storage device” is no longer interpreted under 35 U.S.C. pursuant of Applicant’s amendments filed 04/19/2022.
Applicant remarks on pages 7-9 that the rejection of claims 1-10 under 35 U.S.C. 101 does not follow the Office’s policy of compact prosecution and hence should be withdrawn. 
Examiner would like to note that it is also the Office’s policy to give each filed response of the Applicant a full consideration and examination to help put the claims in a condition for allowance. With the said, the rejection of the claims under 35 U.S.C. 101 was after a request for continued examination. 
On page 10 of Applicant’s responses, Applicant asserts that amendments to independent claim 1 provide clarity for the claim language. 
Examiner respectfully disagrees. 
In claim 1, line 10, it is unclear whether “each image” refers to the fluoroscopic image or the fixed image. 
Claim 1 also recites “consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other” in lines 9-13. The limitation comprises a run on sentence and hence does not clearly provide the intended meaning of the recited limitation. For instance, it is unclear what is meant by positioning a plurality of the consecutively generated fluoroscopic images as it relates to the creation of the plurality of device fixed images.
Applicant further asserts on page 11 that claim 1 as a whole does not encompass a human organism. 
Examiner respectfully disagrees.
MPEP 2105(III) states that “Congress has excluded claims directed to or encompassing a human organism from patentability. The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33(a), 125 Stat. 284, states: Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism”. The proper interpretation of the requirement, hence, is that the claims are subject matter ineligible if they direct to or encompass a human organism, which is the case in the instant application because in the instant case the detection signal for radiation has to be necessarily transmitted through the subject to generate the fluoroscopic image. Meaning that without presence of the subject, the generation of the fluoroscopic image is not achieve, making it so that the subject is positively claimed element of the fluoroscopic image generation step. 
Applicant remarks on page 12 that Auvray US 20150179148, does not teach “consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images…,”
Examiner respectfully disagrees. 
Paragraph 29 of Auvray states that “During the interventional procedure, medical personnel introduces a guide wire GW into the femoral artery of patient PAT and then guides a catheter to the diseased portion in the patient's coronary vasculature ROI where the stenosis is located. As Guidewire GW progresses through patient's P cardiac vasculature, a series of sequential fluoroscopic images F are acquired by an x-ray imager 100”. Here, the guidewire is the device that is fixed in the series of sequential fluoroscopic images as the guidewire is moved. 
On pages 13-14 Applicant maintains that Heuscher and Close fail to cure the deficiencies of Auvray and hence the prior arts do not teach the claims. 
Examiner respectfully disagrees. 
As indicated above, Auvray teaches the limitation in question and the combination of Auvray, Heuscher and Close teach the dependent claims and hence Applicant’s argument is not persuasive. 
Therefore, the claims stand rejected.

Withdrawn Objections
Pursuant of Applicant’s responses filed 04/19/2022, the objection made to claim 1 has been withdrawn.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 04/19/2022, the rejections made to claims 1-9 under 35 U.S.C. 112(b) have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1, recites “a detection signal for radiation which is transmitted through a subject” in lines 2-3. This limitation claims a human body and hence is not subject matter eligible. The limitation may be amended to recite “a detection signal for radiation which is configured to be transmitted through a subject”.
Claim 10 also recites “…a device introduced into a subject…”.This limitation also claims a human body and hence is not subject matter eligible. The limitation may be amended to recite “a device configured to be introduced into the subject”. 
Claims 2-9 and 11 are rejected based on their respective dependencies on claim 1.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In line 10 of claim 1 and in line 7 of claim 10 should be amended to recite --each image of the plurality of device fixed images--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al., US 20150179148 in view of Sakaguchi, et al., US 20100104167.

Regarding claim 1, Auvray teaches a radiation image processing apparatus (see the fluoroscopic imaging arrangement in fig. 1 and paragraph 28) comprising: 
an image generation processor (see computer console CC of fig. 1 and paragraph 30) that generates a fluoroscopic image based on a detection signal for radiation which is transmitted through a subject (paragraph 30 describes the function of using the computer console to control image acquisition to acquire the fluoroscopic images. Also see paragraph 31); 
an image processing processor (see image processor IP of fig. 1 and paragraph 37) that performs image processing on the fluoroscopic image generated by the image generation processor (paragraph 37 describes further processing of the received fluoros F including combining the fluoros F with a corresponding road map), 
Auvray does not teach wherein the image processing processor (see image processor IP of fig. 1 and paragraph 37) is configured to: consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other (), 
continuously create device map superimposition images by sequentially superimposing the plurality of device fixed images on a map image (a) which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject.
However, Sakaguchi teaches an X-ray diagnosis apparatus which includes an image-data creating unit that creates X-ray images along a time sequence by detecting X-rays radiated from an X-ray tube and passed through a subject and a feature point detecting unit that detects a position of a feature point included in a certain object on a new image created by the image creating unit each time when the image creating unit creates new image as a new one of X-ray images along a time sequence (paragraph 19) wherein the image processing processor (image processing unit 26 of fig. 3 and paragraph 57) is configured to: 
consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of consecutively generated fluoroscopic images (paragraph 62), which are images of a periodically moving part of the subject (paragraph 62 indicates that the heart of the subject is region of interest that is imaged), such that positions of the device match each other (fig. 5A and paragraph 74), and 
continuously create device map superimposition images by sequentially superimposing the plurality of device fixed images on a map image which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject (in paragraph 75, and as shown in figs. 5A and 5B, there is a continuous image transformations for each current frame in the displayed moving image (paragraph 77) such that the positions of the stent markers are matched and not blurred in each image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s overlaying of contextual road map onto a current fluoroscopy to produce a combined image (paragraph 61 of Auvray), by consecutively creating a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other and continuously creating a device map superimposition images by sequentially superimposing the plurality of device fixed images on a map image which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject, as taught by Sakaguchi, to depict the stent without a blur (paragraph 77 of Sakaguchi) that is due to patient movement (paragraph 10 Sakaguchi). 
The combination also ensures real time or instantaneous display of the stent during the treatment procedure (paragraphs 17-18 of Sakaguchi). 

Regarding claim 2, Auvray in view of Sakaguchi teaches all the limitations of claim 1.
Auvray further teaches wherein the image processing processor is configured to perform a process of inverting a pixel value of the blood vessel portion in the contrast image so as to generate the map image (see paragraph 71 for the inversion of pixels).

Regarding claim 3, Auvray in view of Sakaguchi teaches all the limitations of claim 2.
Auvray further teaches wherein the image processing processor is configured to extract a contour of the blood vessel portion in the contrast image so as to generate the map image in which the contour of the blood vessel portion is displayed in a distinguishable manner with respect to the device (see paragraph 71 for the extraction of the cardiac vasculature from the cardiac angios A).

Regarding claim 4, Auvray in view of Sakaguchi teaches all the limitations of claim 1.
Auvray further teaches wherein the image processing processor is configured to remove a part or the whole of a background portion other than the blood vessel portion in the contrast image (see paragraph 71 for the filtering processing using a mask where pixels belonging to the vasculature are retained but other pixels are zeroed) using a plurality of the consecutively generated contrast images, so as to create the map image (see paragraphs 34-35 for the sequence of angiograms acquired similarly as the series of fluoros F images).

Regarding claim 5, Auvray in view of Sakaguchi teaches all the limitations of claim 4.
Auvray further teaches wherein the image processing processor is configured to create a difference image between the contrast image and a past contrast image of a previous frame of the contrast image (see paragraph 64 for the selection of the contextual angio, between two angiogram images, which is the angiogram most proximate to the corresponding fluoro F image in time), and 
perform a threshold value process of removing an image component by using a threshold value of a pixel value on the contrast image, so as to remove the background portion (see paragraph 71 for the thresholding step).

Regarding claim 6, Auvray in view of Sakaguchi teaches all the limitations of claim 1 above.
Auvray further teaches acquire heartbeat phase information of the fluoroscopic image from an electrocardiographic waveform (see step 510 of paragraph 76), 
Auvray does not teach wherein the image processing processor is configured to: select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed images from among a plurality of contrast images on the basis of the heartbeat phase information, and create the map image by using the selected contrast image.
However, Sakaguchi does not teach to select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed images from among a plurality of contrast images on the basis of the heartbeat phase information, and create the map image by using the selected contrast image in the first embodiment (paragraph 19).
However, in a second embodiment, Sakaguchi further teaches to select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed images from among a plurality of contrast images on the basis of the heartbeat phase information, and create the map image by using the selected contrast image (see paragraphs 131-133). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s overlaying of contextual road map onto a current fluoroscopy to produce a combined image (paragraph 61 of Auvray), as modified by the first embodiment of Sakaguchi, by select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed images from among a plurality of contrast images on the basis of the heartbeat phase information, and create the map image by using the selected contrast image, as taught by the second embodiment of Sakaguchi, to depict the stent without a blur (paragraph 77 of Sakaguchi) that is due to patient movement (paragraph 10 Sakaguchi). 
The combination also ensures real time or instantaneous display of the stent during the treatment procedure (paragraphs 17-18 of Sakaguchi). 

Regarding claim 8, Auvray in view of Sakaguchi teaches all the limitations of claim 1 above.
Auvray does not teach wherein the image processing processor is configured to create each of the plurality of device fixed images by a device emphasis image in which the device is emphasized by superimposing the device in the fluoroscopic images of a plurality of consecutive frames.
However, Sakaguchi further teaches wherein the image processing processor is configured to create each of the plurality of device fixed images by a device emphasis image in which the device is emphasized by superimposing the device in the fluoroscopic images of a plurality of consecutive frames (see paragraph 64 for ensuring the visibility of the stent by the x-ray diagnosis apparatus 100 and paragraph 73 indicates that the coordinates the stent markers are detected on each new image, that is, the stent is superimposed in each image of the plurality of images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s system to create each of the plurality of device fixed images by a device emphasis image in which the device is emphasized by superimposing the device in the fluoroscopic images of a plurality of consecutive frames, as taught by Sakaguchi, to depict the stent without a blur (paragraph 77 of Sakaguchi) that is due to patient movement (paragraph 10 Sakaguchi). 
The combination also ensures real time or instantaneous display of the stent during the treatment procedure (paragraphs 17-18 of Sakaguchi). 

Regarding claim 10, Auvray teaches a radiation image processing method (see abstract) comprising: 
acquiring a contrast image of a blood vessel of a periodically moving part of a subject through radiation fluoroscopic imaging see paragraph 35 for the acquisition of the angios A using a high opacity contrast agent to, according to paragraph 34, provide the radiologist with visual clues about the instant cardio vasculature); 
consecutively acquiring fluoroscopic images of the subject through radiation fluoroscopic imaging (see paragraphs 30-31 for the acquisition of the fluoro F images); 
Auvray does not teach consecutively creating a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of the periodically moving part of the subject, such that the positions of the device match each other, and 
continuously creating device map superimposition images by sequentially superimposing the plurality of device fixed images on the map image which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject.
However, Sakaguchi teaches a method of creating X-ray images along a time sequence by detecting X-rays radiated from an X-ray tube and passed through a subject and detecting a position of a feature point included in a certain object on a new image created by the image creating unit each time when the image creating unit creates new image as a new one of X-ray images along a time sequence (paragraph 19) including consecutively creating a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images(paragraph 62), which are images of the periodically moving part of the subject(paragraph 62 indicates that the heart of the subject is region of interest that is imaged), such that the positions of the device match each other(fig. 5A and paragraph 74), and 
continuously creating device map superimposition images by sequentially superimposing the plurality of device fixed images on the map image which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject(in paragraph 75, and as shown in figs. 5A and 5B, there is a continuous image transformations for each current frame in the displayed moving image (paragraph 77) such that the positions of the stent markers are matched and not blurred in each image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s overlaying of contextual road map onto a current fluoroscopy to produce a combined image (paragraph 61 of Auvray), by consecutively creating a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other and continuously creating a device map superimposition images by sequentially superimposing the plurality of device fixed images on a map image which displays a blood vessel portion in an identifiable manner with respect to the device and is made from a contrast image of a blood vessel of the subject, as taught by Sakaguchi, to depict the stent without a blur (paragraph 77 of Sakaguchi) that is due to patient movement (paragraph 10 Sakaguchi). 

Regarding claim 11, Auvray in view of Sakaguchi teaches all the limitations of claim 1 above.
Auvray does not teach wherein the image processing processor (image processing unit 26 of fig. 3 and paragraph 57) is configured to continuously create the device map superimposition images by sequentially superimposing the plurality of device fixed images on the one map image which is made from the one contrast image of the blood vessel of the subject.
However, Sakaguchi further teaches wherein the image processing processor is configured to continuously create the device map superimposition images by sequentially superimposing the plurality of device fixed images on the one map image which is made from the one contrast image of the blood vessel of the subject (see paragraph 19 for the sequential matching and displaying of feature points within the frames of moving images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s overlaying of contextual road map onto a current fluoroscopy to produce a combined image (paragraph 61 of Auvray), by to continuously create the device map superimposition images by sequentially superimposing the plurality of device fixed images on the one map image which is made from the one contrast image of the blood vessel of the subject, as taught by Sakaguchi, to depict the stent without a blur (paragraph 77 of Sakaguchi) that is due to patient movement (paragraph 10 Sakaguchi). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray in view of Sakaguchi, as applied to claim 1 above, and further in view of Heuscher, D.J., US 20100274120.

Regarding claim 7, Auvray teaches all the limitations of claim 1 above.
Auvray in view of Sakaguchi fails to teach that the image processing processor (see image processor IP of fig. 1 and paragraph 37) is configured to create a partial map image which is cut out of a region in a vicinity of the device from the contrast image generated during contrasting, and 
superimpose the plurality of device fixed images generated after finishing of the contrasting on the partial map image on the basis of a position of the device, so as to create the plurality of device map superimposition images.
However, Heuscher teaches a system for tracking a medical instrument (see fig. 1 and paragraph 7), including “means for detecting X-rays that have passed through the VOI, means for maintaining a tip of the medical instrument in a field of view of the narrow cone beam as the medical instrument traverses the VOI, and means for superimposing reconstructed images of a sub-region of the VOI, in which the tip of the medical instrument is located, onto a pre-generated diagnostic image of the VOI for presentation to a physician”. In paragraph 30, the method is taught to be implemented in a fluoroscopic mode to reduce radiation mode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s system, as modified by Sakaguchi, to generate an image of a sub-region containing a tracked medical instrument for overlaying over a region of interest this way, for improved tracking of the instrument and improved patient outcomes. See paragraphs 8-13 of Heuscher. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray in view of Sakaguchi, as applied to claim 1 above, and further in view of Close, et al., US 6532380.

Regarding claim 9, Auvray in view of Sakaguchi teaches all the limitations of claim 1 above.
Auvray further teaches wherein the fluoroscopic image and the contrast image are radiation images of a part of the subject which is periodically moved due to a heartbeat of the subject (see paragraph 29. The fluoro F images are of cardiac vasculature).
Auvray in view of Sakaguchi fail to teach wherein the device includes a stent for blood vessel treatment.
However, Close teaches a method for image guidance of coronary stent deployment into an artery using radiopaque markers, where a series of fluoroscopic images are taken during the stent deployment (see abstract and col. 3, lines 59-67 and col. 4, lines 1-5) for treatment (see col. 6, lines 10-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s system, as modified by Sakaguchi, which uses a guidewire GW for guiding a balloon catheter to a lesioned site (see paragraph 33-34 of Auvray), for deployment of a treatment stent the way Close teaches, to provide an improved visualization of the deployed treatment device, in the case of the Close, a stent. See col. 3, lines 31-37 of Close. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                     

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793